 



Exhibit 10.23

FIRST AMENDMENT TO THE
LIMITED PARTNERSHIP AGREEMENT OF
LEXINGTON/LION VENTURE L.P.

          This FIRST AMENDMENT TO THE LIMITED PARTNERSHIP AGREEMENT OF
LEXINGTON/LION VENTURE L.P., dated and effective as of December 4, 2003
(“Amendment No. 1”), is made and entered into by and among Lexington Corporate
Properties Trust, a Maryland real estate investment trust (“LXP”), LXP GP, LLC,
a Delaware limited liability company (“LXP GP”), CLPF-LXP/LV, L.P., a Delaware
limited partnership (the “Fund”), and CLPF-LXP/Lion Venture GP, LLC, a Delaware
limited liability company (the “Fund GP”).

          WHEREAS, Lexington/Lion Venture L.P., a Delaware limited partnership
(the “Partnership”) is governed by that certain Limited Partnership Agreement,
dated and effective as of October 1, 2003, by and among LXP, as a limited
partner of the Partnership, LXP GP, as a general partner of the Partnership, the
Fund, as a limited partner of the Partnership, and the Fund GP, as a general
partner of the Partnership, (the “Partnership Agreement”);

          WHEREAS, pursuant to Section 12.12 of the Partnership Agreement, the
Partnership Agreement may not be amended without the written consent of all of
the Partners; and

          WHEREAS, the parties hereto, constituting all of the Partners, desire
to amend the Partnership Agreement in the manner set forth herein. Unless
otherwise defined, all defined terms used herein shall have such meaning
ascribed such terms in the Partnership Agreement.

          NOW, THEREFORE, the Partners, effective for all purposes as of the
date hereof, hereby amend the Partnership Agreement as follows.

          1. Amendment to Section 1.1. – Revised Definitions. Section 1.1 of the
Partnership Agreement is hereby amended by deleting the definitions of “Net
Rents” and “Qualified Property” or “Qualified Properties” in their entirety and
replacing them with new definitions of “Net Rents” and “Qualified Property” or
“Qualified Properties” which shall read as follows:

“Net Rents” for any period shall mean the base rents, escalations of base rents,
percentage rents and other rents (but specifically excluding reimbursement from
tenants for Operating Expenses) actually received by the Partnership from all of
the tenants of the Qualified Properties during such period.

“Qualified Property” or “Qualified Properties” shall mean (x) the interest of
the Partnership in each parcel of real property acquired as provided in
Section 3.6 hereof, together with all buildings, structures and improvements
located thereon, fixtures contained therein, appurtenances thereto and all
personal property owned in connection therewith, and (y) subject to the
provisions of Section 2.8 hereof, the Malvern Property.

 



--------------------------------------------------------------------------------



 



          2. Amendment to Section 1.1. – New Definitions. Section 1.1 of the
Partnership Agreement is hereby amended by adding the following new defined
terms thereto:

“Malvern GP” shall mean Lexington Malvern Manager LLC, a Delaware limited
liability company of which the Partnership is the sole member, which limited
liability company is (x) the general partner of the Malvern Owner and (y) an SP
Subsidiary.

“Malvern LPs” shall mean, collectively, the Limited Partners, in their
capacities as limited partners of the Malvern Owner.

“Malvern Owner” shall mean Lexington Malvern L.P., a Delaware limited
partnership of which the Limited Partners are the limited partners and the
Malvern GP is the general partner, which limited partnership is the fee owner of
the Malvern Property.

“Malvern Owner LP Agreement” shall mean the amended and restated agreement of
limited partnership of the Malvern Owner dated as of December 4, 2003.

“Malvern Property” shall mean the premises located at 70 Valley Stream Parkway
in Malvern, Pennsylvania, together with all buildings, structures and
improvements located thereon, fixtures contained therein, appurtenances thereto
and all personal property owned in connection therewith.

“Other Partner’s Malvern Interest” shall mean the limited partner interest in
the Malvern Owner held by another Partner or its Affiliate.

“Partnership’s Malvern Interest” shall mean 100% of the Partnership’s interest
in the Malvern GP.

          3. Amendment to Article II. Article II of the Partnership Agreement is
hereby amended by adding a new Section 2.8 thereto which shall read as follows:

2.8 Treatment of the Malvern Property as a Qualified Property.

     (a) It is the intention of the parties that the Malvern Property be
regarded a property contributed to the Partnership by LXP pursuant to the terms
of that certain Contribution Agreement between LXP and the Fund entered into as
of October 22, 2003, as amended as of December 4, 2003, notwithstanding that
(i) the Malvern Owner, and not an SP Subsidiary, shall retain ownership of the
Malvern Property, and (ii) the Partnership, by virtue of its ownership of the
Malvern GP, shall only have an indirect, non-economic interest in the Malvern
Property. Accordingly, for purposes of this Agreement (and the agreements and
arrangements contemplated by this Agreement), the Partners agree that, subject
to the provisions of this Section 2.8, the Malvern Property shall be deemed to
be a “Qualified Property” for purposes of this Agreement as of December 4, 2003
and that, without limiting the generality

2



--------------------------------------------------------------------------------



 



of the foregoing: (i) the Partnership, acting through the Malvern GP, shall
manage the Malvern Property and the Malvern Owner in accordance with, and
subject to, the provisions of Article III hereof and that the Malvern GP shall
obtain the consent of the Fund GP in each instance in which such consent would
otherwise have been required if the Malvern Property were owned by the
Partnership; (ii) capital contributions made by the Malvern LPs to the Malvern
Owner shall be credited toward the Limited Partners’ Capital Commitment
requirements under this Agreement; (iii) capital contributions made by the
Malvern LPs to the Malvern Owner; Acquisition Fees and Financing Fees paid by
the Fund in its capacity as a Malvern LP; and distributions, if any, paid by the
Malvern Owner to the Malvern LPs shall be factored into the calculation of “12%
IRR” under this Agreement; (iv) the Managing General Partner and the Asset
Manager, as applicable, shall be entitled to receive the Acquisition Fee,
Financing Fee, Management Fees and Oversight Fees with respect to the Malvern
Property; (v) for purposes of Section 3.7, and Section 11.1, the Right of First
Refusal and Buy/Sell Property, as applicable, shall be deemed to include the
Other Partner’s Malvern Interest and the Partnership’s Malvern Interest;
(vi) for purposes of Section 3.8, the total debt of the Partnership shall
include any debt related to the Malvern Property; (vii) for purposes of Section
8.3, the Removal Amount shall include the net proceeds from the sale of the
Malvern Property; and (viii) for purposes of Section 11.2 and Schedule 5, the
average maturity and Fair Market Value tests which are applicable to the
Redemption Right granted to the Fund Partners shall include the Malvern Property
and the references to “Retained Qualified Properties” and “Proposed Tendered
Qualified Properties” shall include, with respect to the Malvern Property, the
Other Partner’s Malvern Interest and the Partnership’s Malvern Interest, as
applicable.

     (b) Notwithstanding the provisions of clause (a), the Partners agree that
while their intent is to treat the Malvern Property as if it were a Qualified
Property hereunder, in order to avoid “double counting”, the Partners further
acknowledge that: (i) the Partnership shall not call for capital from the
Partners, and the Partners shall not make capital contributions to the
Partnership, in respect of the Malvern Property, provided, however, that if a
Malvern LP fails, with respect to the Malvern Property, to (x) make a required
Extraordinary Capital Contribution or Extraordinary Loan (as such terms are
defined in the Malvern Owner LP Agreement) or (y) satisfy a claim under the
Contribution Agreement, the Default Amount or Claim Amount (as such terms are
defined in the Malvern Owner LP Agreement), as the case may be, with respect
thereto shall be a Default Amount or Claim Amount, as the case may be, under
this Agreement (as well as the Malvern Owner LP Agreement) which results in an
adjustment to the Percentage Interests in this Agreement (as well as the Malvern
Owner LP Agreement); (ii) the Partners shall not receive distributions from the
Partnership in respect of the Malvern Property by virtue of their interests in
the Partnership (which distributions shall be payable by the Malvern Owner
pursuant to the Malvern Owner LP Agreement); (iii) the Partners shall not be
allocated profits and losses (or items thereof) in respect of the Malvern
Property by virtue of their interests in the Partnership (which allocations
shall be applied by the Malvern Owner pursuant to the Malvern Owner

3



--------------------------------------------------------------------------------



 



LP Agreement); (iv) expenses exclusively attributable to the Malvern Property
shall not be treated as expenses of the Partnership; (v) revenues generated by
the Malvern Property shall not be treated as revenues of the Partnership; and
(vi) the Certificate of Limited Partnership of the Malvern Owner, the Malvern
Owner LP Agreement, the Certificate of Formation of the Malvern GP and the
Limited Liability Company Agreement of the Malvern GP may not be amended without
consent of all of the Partners .

          4. Amendment to Section 4.5. Section 4.5 of the Partnership Agreement
is hereby deleted in its entirety and replaced with the following:

4.5 Accountants; Tax Returns.

     (a) The Managing General Partner shall also engage such nationally
recognized firm of independent certified public accountants approved by the
General Partners as provided in Section 4.9 hereof to review, or to sign as
preparer, all federal, state and local tax returns which the Partnership is
required to file.

     (b) On or before January 15th of each year, the Managing General Partner
shall prepare and distribute to the Partners a statement of the Partnership’s
estimated taxable earnings for the prior calendar year.

     (c) The Managing General Partner will furnish to each Partner within ninety
(90) days after the end of each calendar year, or as soon thereafter as is
practicable, a Schedule K-1 or such other statement as is required by the
Internal Revenue Service which sets forth such Partner’s share of the profits or
losses and other relevant fiscal items of the Partnership for such fiscal year.

     (d) The Managing General Partner shall deliver to the Partners copies of
all federal, state and local income tax returns and information returns, if any,
which the Partnership is required to file.

          5. Amendment to Section 6.2(c). Section 6.2(c) of the Partnership
Agreement is hereby amended by adding a reference to Section 5.1(f) by adding
the words “and Section 5.1(f)”, after the words “Section 5.1(e)”.

          6. Amendment to Section 3.10(c). Section 3.10(c) of the Partnership
Agreement is hereby amended by adding the following to the end of the second
paragraph therein:

“For the avoidance of doubt, the amounts reserved pursuant to this paragraph
shall be set aside in a reserve account for the benefit of the LXP Partners and
shall be distributed to the LXP Partners to the extent of any amount remaining
in such reserve upon termination of the Partnership.”

          7. Amendment to Section 7.1(a). Section 7.1(a) of the Partnership
Agreement is hereby amended by adding a new Section 7.1(a)(iii) thereto which
shall read as follows:

4



--------------------------------------------------------------------------------



 



           “(iii)  Notwithstanding anything to the contrary herein, any amounts
credited to the reserve, held for the benefit of the LXP Partners, pursuant to
Section 3.10(c) hereof (and not otherwise applied to the LXP Partners’ share of
any Capital Call pursuant to such section) shall be distributed to the LXP
Partners upon termination of the Partnership.”

          8. Ratification and Confirmation of the Partnership Agreement; No
Other Changes. Except as modified by this Amendment No. 1, the Partnership
Agreement is hereby ratified and affirmed in all respects. Nothing herein shall
be held to alter, vary or otherwise affect the terms, conditions and provision
of the Partnership Agreement, other than as stated above.

          9. Further Assurances. Each of the parties hereto covenants and agrees
to promptly take such action, and to cause such party’s affiliates to promptly
take such action, as may be reasonably required to effectively carry out the
intent and purposes of this Amendment No. 1.

          10. Governing Law. This Amendment No. 1 shall be construed in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the provisions, policies or principles thereof relating to
choice or conflict of laws.

          11. Counterparts. This Amendment No. 1 may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this First Amendment to the Limited Partnership
Agreement is executed effective as of the date first set forth above.

            LXP GP


LXP GP LLC
      By:   /s/ Patrick Carroll         Name:   Patrick Carroll        Title:  
Executive Vice President        LXP


LEXINGTON CORPORATE PROPERTIES TRUST
      By:   /s/ Patrick Carroll         Name:   Patrick Carroll        Title:  
Executive Vice President     

     
 
  THE FUND GP
 
   

  CLPF-LXP/LION VENTURE GP, LLC
 
   

  By: CLPF-LXP/LV, L.P., a Delaware limited

  partnership, its sole member

  By: CLPF-LXP/LV GP, LLC, a Delaware limited

  partnership, its general partner

  By: Clarion Lion Properties Fund Holdings, L.P., a

  Delaware limited partnership, its sole member

  By: CLPF-Holdings, LLC, a Delaware limited liability

  company, its general partner

  By: Clarion Lion Properties Fund Holdings REIT, LLC,

  a Delaware limited liability company, its sole member

  By: Clarion Lion Properties Fund, LLC, a Delaware

  limited liability company, its managing member

  By: Clarion Partners LLC, a New York limited liability

  company, its manager

                  By:   /s/ Stephen B. Hansen         Name:   Stephen B. Hansen 
      Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



     
 
  THE FUND
 
   

  CLPF-LXP/LV, L.P.
 
   

  By: CLPF-LXP/LV GP, LLC, a Delaware limited

  partnership, its general partner

  By: Clarion Lion Properties Fund Holdings, L.P., a

  Delaware limited

  partnership, its sole member

  By: CLPF-Holdings, LLC, a Delaware limited liability

  company, its general partner

  By: Clarion Lion Properties Fund Holdings REIT, LLC,

  a Delaware limited liability company, its sole member

  By: Clarion Lion Properties Fund, LLC, a Delaware

  limited liability company, its managing member

  By: Clarion Partners LLC, a New York limited liability

  company, its manager

                  By:   /s/ Stephen B. Hansen         Name:   Stephen B. Hansen 
      Title:   Authorized Signatory     

 